Case 1:18-cv-03231-JRS-DLP Document 51 Filed 07/20/20 Page 1 of 2 PageID #: 173




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 ELAINE REYNOSA,                                )
                                                )
                             Plaintiff,         )
                                                )
                        v.                      )   No. 1:18-cv-03231-JRS-DLP
                                                )
 A & S TRANSPORTATION,                          )
                                                )
                             Defendant.         )

            ORDER ADOPTING REPORT AND RECOMMENDATION

        On July 1, 2020, the Magistrate Judge submitted her Amended Report and

 Recommendation with regard to the Defendant's Motion to Enforce the Parties'

 Settlement Agreement (ECF No. 38). The Court, having considered the Magistrate

 Judge’s Report and Recommendation enforce the parties' settlement agreement,

 hereby ADOPTS the Magistrate Judge’s Amended Report and Recommendation.

 Any obligations owed under the Settlement Agreement should be completed within

 fifteen (15) days of this order.

 SO ORDERED.


Date: 7/20/2020




                                          −1−
Case 1:18-cv-03231-JRS-DLP Document 51 Filed 07/20/20 Page 2 of 2 PageID #: 174




 Distribution:

 ELAINE REYNOSA
 3537 Apple Street
 Indianapolis, IN 46203

 Christopher J. DeGroff
 SEYFARTH SHAW LLP
 cdegroff@seyfarth.com

 Ryan Lee Young
 SEYFARTH SHAW LLP
 ryoung@seyfarth.com




                                     −2−
